

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.4
IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540




STATEMENT REGARDING CONFIDENTIALITY, NON-COMPETITION
AND CONFIRMATORY ASSIGNMENT AGREEMENT




Attached to this statement is your Confidentiality, Non-Competition and
Confirmatory Assignment Agreement (the “Agreement”) with IPG Photonics
Corporation, including its subsidiaries (the “Company”).


Please take the time to review the Agreement carefully.  It contains material
restrictions on your right to disclose or use, during or after your employment,
certain information and technology learned or developed by you during your
employment, as well as limits on your post-employment activities.  The Company
considers this Agreement to be very important to the protection of its business.


If you have any questions concerning the Agreement, you may wish to consult an
attorney.  Managers, legal counsel and others in the Company are not authorized
to give you legal advice concerning the Agreement.


If you have read and understand the Agreement, and if you agree to its terms and
conditions, please return a fully executed copy of it to the Company, retaining
one copy for yourself.


Reviewed and Understood:




Date:
_________________                                                                                              __________________________
                                                                           
Employee Name   



                                                                 __________________________
                      Employee Signature

 
 

--------------------------------------------------------------------------------

 

IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540




CONFIDENTIALITY, NON-COMPETITION
AND CONFIRMATORY ASSIGNMENT AGREEMENT


WHEREAS, IPG Photonics Corporation, including its subsidiaries (the “Company”)
is a developer and manufacturer of photonics-based components, equipment and
systems; and


WHEREAS, the Company's business is conducted throughout the world and the
reputation and goodwill of the Company are an integral part of its business
success.


NOW, THEREFORE, in consideration and as a condition of any employment (or
continued employment) by the Company, Employee intending to be legally bound
agrees as follows:


Section 1.                      Confidentiality.  Employee represents, warrants
and covenants that he or she has not revealed and will not at any time, whether
during or after the termination of my employment, reveal to anyone outside the
Company any of the trade secrets or confidential information of the Company, its
customers or suppliers, or any information received in confidence from third
parties by the Company.  Confidential information of the Company is any
information or material (a) generated or collected by or used in the operation
of the Company that relates to the actual or anticipated business, marketing and
sales, strategic planning, products, services, research and development, or
production and/or manufacturing processes, of the Company or its customers or
suppliers, including its and their organization, personnel, customers and
finances;  or (b) suggested by or resulting from any task assigned to Employee
or work performed by Employee for or on behalf of the Company.  Employee will
deliver to the Company copies of all confidential information upon the earlier
of (a) a request by the Company, or (b) termination of Employee's employment.
Upon termination of Employee's employment, Employee will not retain any such
materials or copies.


Confidential Information shall not include (i) any information that is in the
public domain at time of disclosure or thereafter comes into the public domain
(other than by breach of this Agreement by Employee); or (ii) any information
which is disclosed to Employee in good faith by a third party unaffiliated with
the Company with the legal right to make such disclosure; or (iii) any
information which an Officer of the Company authorizes its unrestricted use in
writing.


Further, Employee represents, warrants and covenants that during my employment
he or she did not and will not take, use or permit to be used any notes,
memoranda, reports, lists, records, drawings, sketches, specifications, software
programs, data, documentation or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company.  Employee
further agrees that he or she has not used or permitted to be used and shall
not, after the termination of my employment, use or permit to be used any such
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, documentation or other materials, it being agreed that
all of the foregoing shall be and remain the sole and exclusive property of the
Company and that immediately upon the termination of Employee’s employment he or
she shall deliver all of the foregoing, and all copies thereof, to the Company,
at its main office.


Employee understands that the Company has received and will receive from third
parties information that is confidential or proprietary (“Third-Party
Information”) and that is subject to restrictions on the Company regarding its
use and disclosure.  Employee, both during and after termination of my
employment will hold Third-Party Information in the strictest confidence and
will not disclose or use Third-Party Information except as permitted by the
agreement between the Company and the relevant third party, unless expressly
authorized to act otherwise by the Company.


Employee agrees to report known or suspected unauthorized disclosures of
confidential or proprietary information of the Company by any other person
immediately to an Officer of the Company.


Employee hereby represents and warrants that from the time of my first contact
or communication with the Company, Employee has held in strict confidence and in
trust for the sole benefit of the Company all Confidential Information and have
not disclosed any Confidential Information, directly or indirectly, to anyone
outside the Company, or used, copied, published, or summarized any Confidential
Information, except to the extent permitted by this Section 1.  Except as
disclosed on Schedule A to this Agreement, I do not know anything about the
Company’s business or Confidential Information, other than information I have
learned from the Company in the course of being hired or during my employment by
the Company.


Section 2.               Non-Competition; Non-Solicitation.  In view of the fact
that any activity of the Employee in violation of the terms hereof would
adversely affect the Company and its subsidiaries (as defined below), and to
preserve the goodwill associated with the Company's business, the Employee
hereby agrees to the following restrictions on my activities:


(a)           Non-Competition. The Employee hereby agrees that for one (1) year
after the date on which the Employee's employment with the Company and its
subsidiaries terminates for any reason (the "Non-Competition Period"), Employee
will not, without the express written consent of the Company, directly or
indirectly, anywhere in the United States, Europe or Asia, engage in any
activity which is, or participate or invest in, or provide or facilitate the
provision of financing to, or assist (whether as owner, part-owner, shareholder,
member, partner, director, officer, trustee, employee, agent or consultant, or
in any other capacity) any business, organization or person other than the
Company (or any subsidiary of the Company), whose business, activities, products
or services are competitive with the products/technologies/services of the
Company.  The Employee hereby acknowledges that, because of the global-based
nature of the Company's business, the geographic scope as set forth above is
reasonable and fair. Notwithstanding anything herein to the contrary, the
Employee may make passive investments in any enterprise the shares of which are
publicly traded if such investment constitutes less than three percent of the
equity of such enterprise.


(b)           Non-Solicitation.  The Employee hereby agrees that during the
period commencing on the date hereof and ending on the date which is eighteen
months after the date on which the Employee's employment with the Company and
its subsidiaries terminates for any reason, he will not, without the express
written consent of an Officer of the Company, (i) hire or engage or attempt to
hire or engage for or on behalf of himself or herself or any such competitor any
officer or employee of the Company or any of its subsidiaries, or any former
employee of the Company and any of its subsidiaries who was employed during the
one year period immediately preceding the date on which the Employee's
employment or service relationship with the Company or any of its subsidiaries
was terminated for any reason, (ii) encourage for or on behalf of himself or any
such competitor any such officer or employee to terminate my relationship or
employment with the Company or any of its subsidiaries, (iii) solicit for or on
behalf of himself or any such competitor any current or prospective client or
supplier of the Company or any of its subsidiaries with whom Employee had
contact during employment by the Company or (iv) divert to any person (as
hereinafter defined) any current or prospective client with whom Employee had
contact during employment by the Company or business opportunity of the Company
or any of any of its subsidiaries.


Neither the Employee nor any business entity controlled by the Employee is a
party to any contract, commitment, arrangement or agreement which could,
following the date hereof, restrain or restrict the Company or any subsidiary of
the Company from carrying on its business or restrain or restrict the Employee
from performing my employment obligations, and as of the date of this Agreement
the Employee has no business interests whatsoever in or relating to the
industries in which the Company and its subsidiaries currently engage other than
Employee's interest in the Company and other than interests in public companies
of less than three percent.


For purposes of this Agreement, (x) any reference to the "subsidiaries" of the
Company shall be deemed to include all entities directly or indirectly
controlled by it through an ownership of more than fifty percent (50%) of the
voting interests, (y) the term "person" shall mean an individual, a corporation,
an association, a partnership, a limited liability company, an estate, a trust,
and any other entity or organization and (z) the term “Officer” shall only
include individuals with the following job titles: a Vice President or Chief
Executive Officer of IPG Photonics Corporation, and shall exclude the Employee
if Employee is or becomes an Officer.


Section 3.                      Scope of Agreement.  The parties acknowledge
that the time, scope, geographic area and other provisions of this Agreement
have been specifically negotiated by sophisticated parties and agree that (a)
all such provisions are reasonable and fair to the parties hereto under the
circumstances of the transactions contemplated hereby, and (b) are given as an
integral and essential part of the transactions contemplated hereby.  The
Employee has had the opportunity to independently consult with legal counsel of
Employee’s choice concerning the reasonableness and fairness of the covenants
contained herein, with specific regard to the business to be conducted by
Company and its subsidiaries, and Employee agrees that the Agreement is intended
to be, and shall be, fully enforceable and effective in accordance with its
terms.


Section 4.                      Assignment of Inventions; Work for
Hire.  Employee hereby confirms, acknowledges and agrees that all inventions,
modifications, discoveries, designs, formulas, developments, improvements,
processes, know-how, technology, ideas or intellectual property rights
whatsoever (collectively, "Developments") that Employee (either alone or with
others) has conceived, made or reduced to practice at any time or times while
employed by the Company or any of its subsidiaries, are the sole and absolute
property of the Company, its successors and assigns.  Employee acknowledges that
all Developments were made as a "work for hire" and all proprietary rights which
the Employee may have acquired in such Developments were assigned to the
Company.  Employee hereby confirms, acknowledges and agrees that Employee has
received mutually-agreed upon compensation from the Company in consideration for
the Company’s ownership rights to the Developments set forth in this Section 4
and that such consideration is fair and reasonable and that no further
consideration shall be owed to Employee.


Employee will make and maintain adequate and current records of and communicate
to the Company (or any persons designated by it) promptly and fully each
Development without publishing the same.  Further, Employee will, both during
and after the period of my employment by the Company, execute all appropriate
documents and give the Company all assistance it reasonably requires to perfect,
protect and use its rights to the Developments.  In the event the Company is
unable, after reasonable effort, to secure Employee’s signature on any letter
patent, copyright or other analogous protection relating to a Development,
Employee hereby irrevocably appoints the Company and its duly authorized
officers and agents as Employee's agent and attorney-in-fact, to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution, issuance, sale, transfer, license and
assignment of letters patent, copyright or other protection with the same legal
force and effect as if signed by Employee.


Employee has attached hereto, as Schedule A, a list describing all Inventions
which were made by Employee prior to my employment by the Company (“Prior
Inventions”), which belong to Employee and which relate in any way to the
Company’s business, products, services, research or development, and which are
not assigned to the Company.  If no such list is attached or if the list is not
completed, Employee represents that there are no such Prior Inventions.  If in
the course of employment by the Company, Employee incorporates into a Company
product or process a Prior Invention, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product or process.


Section 5.                      Use of Voice, Image and Likeness; Publication of
Statements.  Employee gives the Company permission to use Employee's voice,
image or likeness, with or without using Employee's name, for the purposes of
advertising and promoting the Company, except to the extent expressly prohibited
by law. To ensure that the Company delivers a consistent message about its
products, services and operations to the public, and further in recognition that
even positive statements may have a detrimental effect on the Company in certain
securities transactions and other contexts, Employee agrees that any statement
about the Company which he or she creates, publishes or posts during Employee's
period of employment and for months thereafter, on any media accessible by the
public, including but not limited to electronic bulletin boards and Web-based
chat rooms, shall first be reviewed and approved by an officer of the Company
before it is released in the public domain.


Section 6.                      Termination; At-Will Employment.  Employee
hereby acknowledges and agrees that all personal property, including, without
limitation, all source code listings, notebooks, books, manuals, records,
models, drawings, reports, notes, contracts, lists blueprints, and other
documents or materials or copies thereof, all equipment furnished to or prepared
by Employee in the course of or incident to my employment, and all Confidential
Information belong to the Company and will be promptly returned to the Company
upon termination of my employment with the Company.  Following any termination
of employment, Employee will not retain any written or tangible material
containing any Confidential Information or information pertaining to any
Development.  Employee understands that Employee’s obligations contained herein
will survive the termination of Employee’s employment and that Employee will
continue to make all disclosures required of Employee under Section 4.  In the
event of the termination of employment, Employee agrees, if requested by the
Company, to sign and deliver the Termination Certificate attached as Schedule
B.  Employee further agrees that after the termination of Employee’s employment
with the Company, Employee will not enter into any agreement that conflicts with
Employee’s obligations under this Agreement and Employee will inform any
subsequent employers of my obligations under this Agreement.  EMPLOYEE
RECOGNIZES THAT NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO IMPLY THAT THE
TERM OF MY EMPLOYMENT IS OF ANY DEFINITE DURATION. This Agreement should not be
construed as a contract for continued employment.   Unless otherwise agreed to
in a writing signed by an Officer of the Company, Employee’s employment with the
Company is at-will, and Employee or the Company can terminate Employee’s
employment at any time, with or without cause or notice.


Section 7.                      No Conflicting Agreements.  Employee agrees not
to disclose to the Company or its subsidiaries, or use in Employee’s work for
the Company, any confidential information and/or trade secrets belonging to
others, including without limitation, Employee’s prior employers, or any prior
inventions made by Employee and which the Company or its subsidiaries is not
otherwise legally entitled to learn of or use.  Employee represents and warrants
that (a) Employee returned all properly and confidential information belonging
to all prior employers, if any and (b) performance of the terms of this
Agreement will not breach any of Employee’s agreements to keep in confidence
proprietary information acquired by Employee in confidence or in trust prior to
employment by the Company. Employee certifies that Employee is not subject to
any oral or written covenants and/or obligations that would prevent Employee
from fully performing Employee’s duties for the Company or conflict with this
Agreement.  Employee also agrees that the Company may contact any employer or
prospective employer of Employee to inform them of my obligations under this
Agreement and that, for a period of five years after termination of employment
with the Company for any reason, Employee shall affirmatively provide this
Agreement to all subsequent employers.


Section 8.                      Certain Remedies; Severability.  It is
specifically understood and agreed that any breach of the provisions of this
agreement by the Employee will result in irreparable injury to the Company and
its subsidiaries, that the remedy at law alone will be an inadequate remedy for
such breach and that, in addition to any other remedy it may have, the Company
its subsidiaries shall be entitled to enforce the specific performance of this
agreement by the Employee through both temporary and permanent injunctive relief
without the necessity of proving actual damages, but without limitation of their
right to damages and any and all other remedies available to them, it being
understood that injunctive relief is in addition to, and not in lieu of, such
other remedies.


In the event that any covenant contained in this Agreement shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.  The
existence of any claim or cause of action which the Employee may have against
the Company or any of its subsidiaries shall not constitute a defense or bar to
the enforcement of any of the provisions of this Agreement.  Employee agrees
that Employee will not assert, and it should not be considered, that any
provision contained in this Agreement prevents him or her from earning a living
or is otherwise void, voidable, or unenforceable or should be voided or held to
be unenforceable.


Section 9.                      Jurisdiction.  The parties hereby consent to the
jurisdiction of the Superior Court of the Commonwealth of Massachusetts and the
United States District Court for the District of Massachusetts.  Accordingly,
with respect to any such court action, Employee (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement or objection (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction, service of process or
venue.  In the event that the courts of any state shall hold such covenants
unenforceable (in whole or in part) by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination
shall not bar or in any way affect the right of the Company to the relief
provided for herein in the courts of any other state within the geographic scope
of such covenants, as to breaches of such covenants in such other respective
states, the above covenants as they relate to each state being, for this
purpose, severable into diverse and independent covenants.
 
Section 10.                      Notices.  Any notice or demand which is
required or provided to be given under this Agreement shall be deemed to have
been sufficiently given and received for all purposes when delivered by hand,
telecopy, telex or other method of facsimile, or five days after being sent by
certified or registered mail, postage and charges prepaid, return receipt
requested, or two days after being sent by overnight delivery providing receipt
of delivery, to the following addresses:  if to the Company, 50 Old Webster
Road, Oxford, MA 01540, Facsimile:  508-373-1134, Attn: General Counsel, or at
any other address designated by the Company to the Employee in writing; and if
to the Employee, to the home address of Employee as designated in the current
personnel files maintained by the Company, or at any other address designated by
the Employee to the Company in writing.


Section 11.                      Miscellaneous.  This Agreement shall be
governed by and construed under the laws of The Commonwealth of Massachusetts
(without regard to its conflict of laws principles) and shall not be modified or
discharged in whole or in part except by an agreement in writing signed by the
Company and the Employee.  The failure of any of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder.  Employee's obligations under this Agreement shall survive the
termination of Employee's employment regardless of the manner of such
termination and shall be binding upon Employee's heirs, executors,
administrators and legal representatives.  The Company shall have the right to
assign this Agreement without the Employee’s prior notice or approval to its
affiliates, successors and assigns but this Agreement may not be assigned by the
Employee.  This Agreement supersedes all prior understandings and agreements
between the parties relating to the subject matter hereof.


I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY NOTED ON SCHEDULE A TO THIS AGREEMENT ANY CONFIDENTIAL INFORMATION,
IDEAS, PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS, DESIGNS, FORMULAS,
DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR
CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.


 
Date: __________
_______                                                                                               __________________________
                                                                           
Employee Name   



                                                                 __________________________
                      Employee Signature

                                                       
 
 

--------------------------------------------------------------------------------

 

IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540




SCHEDULE A




EMPLOYEE’S DISCLOSURE


CONFIDENTIALITY, NON-COMPETITION
AND CONFIRMATORY ASSIGNMENT AGREEMENT




   1.  
Confidential Information.  Except as set forth below, I acknowledge that at this
time I know nothing about the business or Confidential Information of the
Company, other than information I have learned from the Company in the course of
being hired:

                                                                        

 
2.  
Prior Inventions.  Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this Agreement:

                                                               




Date:    _____________________                                                                       __________________________
                                                                           
Employee Name   



                                                                 __________________________
                      Employee Signature                
 



 
 

--------------------------------------------------------------------------------

 

IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540




SCHEDULE B




TERMINATION CERTIFICATE CONCERNING
IPG PHOTONICS CORPORATION
CONFIDENTIAL INFORMATION AND DEVELOPMENTS


This is to certify that I have returned all personal property of IPG Photonics
Corporation, including its subsidiaries (the “Company”), including, without
limitation, all source code listings, books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Confidential Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did  not
make or distribute any copies of the foregoing.


I further certify that I have reviewed the Confidentiality, Non-Competition and
Confirmatory Assignment Agreement signed by me (the “Agreement”) and that I have
complied with and will continue to comply with all of its terms, including,
without limitation, (i) the reporting of any idea, process, invention,
technology, writing, program, design, formula, discovery, patent, copyright, or
trademark, or any improvement, rights, or claims related to the foregoing,
conceived or developed by me and covered by the Agreement and (ii) the
preservation as confidential of all Confidential Information pertaining to the
Company.  This certificate in no way limits my responsibilities or the Company’s
rights under the Agreement.


On termination of my employment with the Company, I will be employed by
_______________________ in the ___________________________division and I will be
working in connection with the following projects:


Generally Describe the Projects:
 
__________________________________________________________________________________________________________________________________________







Date: __________
_______                                      __________________________
                                                                           
Employee Name   



                                                                 __________________________
                      Employee Signature



 
 

--------------------------------------------------------------------------------

 
